--------------------------------------------------------------------------------


Exhibit 10.1

 
SOLAREDGE TECHNOLOGIES, INC.
 
AMENDED AND RESTATED

2015 GLOBAL INCENTIVE PLAN
 
Originally Adopted by the Board: March 4, 2015
Approved by the Stockholders: March 10, 2015
Effective date:  March 25, 2015

Amended and Restated Effective Date: January 1, 2016
 

1.
GENERAL.

 
(a)          Successor to and Continuation of Prior Plan.
 
(i)            The Plan is the successor to and continuation of the Company’s
2007 Global Incentive Plan, as amended and together with attachments thereto
(the “Prior Plan”). From and after 12:01 a.m. Eastern time on the Effective
Date, no additional stock awards will be granted under the Prior Plan. All stock
awards granted under the Prior Plan remain subject to the terms of the Prior
Plan. All Awards granted on or after 12:01 a.m. Eastern Time on the Effective
Date are subject to the terms of this Plan.
 
(ii)           Any shares that would otherwise remain available for future
grants under the Prior Plan as of 12:01 a.m. Eastern Time on the Effective Date
will cease to be available under the Prior Plan at such time.
 
(iii)          From and after 12:01 a.m. Eastern time on the Effective Date, a
number of shares of Common Stock equal to the total number of shares of common
stock subject to outstanding stock awards granted under the Prior Plan that (A)
expire or terminate for any reason prior to exercise or settlement, (B) are
forfeited because of the failure to meet a contingency or condition required to
vest or issue such shares or repurchased at the original issuance price, or (C)
are otherwise reacquired or are withheld (or not issued) to satisfy a tax
withholding obligation in connection with an award or as consideration for the
exercise or purchase price of an award (the “Returning Shares”) will immediately
be added to the Share Reserve (as further described in Section 3(a) below) as
and when such shares become Returning Shares and become available for issuance
pursuant to Stock Awards granted hereunder.
 
(iv)          The Plan was subsequently amended and restated effective as of the
Amended and Restated Effective Date, January 1, 2016.  All Awards granted prior
to such date shall continue to be governed by the terms of the Plan as in effect
prior to such amendment and restatement.  All Awards granted on or after the
Amended and Restated Effective Date shall be governed by the Plan as set forth
herein.
 
(b)          Eligible Award Recipients.  Employees, Directors, and Consultants
are eligible to receive Awards.
 

--------------------------------------------------------------------------------

(c)          Available Awards.  The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii)
Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted Stock
Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards; and
(viii) Other Stock Awards.
 
(d)          Purpose.  This Plan, through the granting of Awards, is intended to
help the Company secure and retain the services of eligible award recipients,
provide incentives for such persons to exert maximum efforts for the success of
the Company and any Affiliate and provide a means by which the eligible
recipients may benefit from increases in value of the Common Stock.
 

2.
ADMINISTRATION.

 
(a)          Administration by Board.  The Board will administer the Plan. The
Board may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).
 
(b)          Powers of Board.  The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)            To determine: (A) who will be granted Awards; (B) when and how
each Award will be granted; (C) what type of Award will be granted; (D) the
provisions of each Award (which need not be identical), including when a person
will be permitted to exercise or otherwise receive cash or Common Stock under
the Award; (E) the number of shares of Common Stock subject to, or the cash
value of, an Award; and (F) the Fair Market Value applicable to a Stock Award.
 
(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Plan and Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Document or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.
 
(iii)          To settle all controversies regarding the Plan and Awards granted
under it.
 
(iv)          To accelerate, in whole or in part, or to extend, in whole or in
part, the time during which an Award may be exercised or vest, or at which cash
or shares of Common Stock may be issued.
 
(v)          To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Document, suspension or termination of the Plan
will not materially impair a Participant’s rights under his or her
then-outstanding Award without his or her written consent except as provided in
subsection (viii) below.
 
2

--------------------------------------------------------------------------------

(vi)          To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, adopting amendments relating to
Incentive Stock Options and nonqualified deferred compensation under Section
409A of the Code and/or making the Plan or Awards granted under the Plan exempt
from or compliant with the requirements for Incentive Stock Options or exempt
from or compliant with the requirements for nonqualified deferred compensation
under Section 409A of the Code, subject to the limitations, if any, of
applicable law. If required by applicable law or listing requirements, and
except as provided in Section 10(a) relating to Capitalization Adjustments, the
Company will seek stockholder approval of any amendment of the Plan that (A)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (B) materially expands the class of individuals eligible to
receive Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan, (D) materially reduces the price at which shares of
Common Stock may be issued or purchased under the Plan, (E) materially extends
the term of the Plan, or (F) materially expands the types of Awards available
for issuance under the Plan. Except as otherwise provided in the Plan (including
subsection (viii) below) or an Award Document, no amendment of the Plan will
materially impair a Participant’s rights under an outstanding Award without the
Participant’s written consent.
 
(vii)         To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3 of Exchange Act or any successor
rule.
 
(viii)        To approve forms of Award Documents for use under the Plan and to
amend the terms of any one or more outstanding Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Documents for such Awards, subject to any
specified limits in the Plan that are not subject to Board discretion. A
Participant’s rights under any Award will not be impaired by any such amendment
unless the Company requests the consent of the affected Participant, and the
Participant consents in writing. However, a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code, (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code, (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code, or (D) to comply with other applicable laws or listing
requirements.
 
(ix)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan and/or Award
Documents.
 
(x)           To adopt such procedures and sub-plans as are necessary or
appropriate (A) to permit or facilitate participation in the Plan by persons
eligible to receive Awards under the Plan who are not citizens of, subject to
taxation by, or employed outside, the United States or (B) allow Awards to
qualify for special tax treatment in a jurisdiction other than the United
States.  Board approval will not be necessary for immaterial modifications to
the Plan or any Award Document that are required for compliance with the laws of
the relevant jurisdiction.
 
3

--------------------------------------------------------------------------------

(xi)          To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award; (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefore of a new (1) Option or SAR, (2) Restricted Stock
Award, (3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash award
and/or (6) award of other valuable consideration determined by the Board, in its
sole discretion, with any such substituted award (x) covering the same or a
different number of shares of Common Stock as the cancelled Stock Award and (y)
granted under the Plan or another equity or compensatory plan of the Company; or
(C) any other action that is treated as a repricing under generally accepted
accounting principles.
 
(c)          Delegation to Committee.
 
(i)            General.  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
will thereafter be to the Committee or subcommittee). Any delegation of
administrative powers will be reflected in the charter of the Committee to which
the delegation is made, or resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to any subcommittee. Unless otherwise provided by
the Board, delegation of authority by the Board to a Committee, or to an Officer
or employee pursuant to Section 2(d), does not limit the authority of the Board,
which may continue to exercise any authority so delegated and may concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.
 
(ii)           Section 162(m) and Rule 16b-3 Compliance.  The Committee may
consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3 of the Exchange Act.
 
(d)          Delegation to an Officer or Employee.  The Board may delegate to
one (1) or more Officers or employees the authority to do one or both of the
following: (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Stock
Awards) and, to the extent permitted by applicable law, the terms of such
Awards; and (ii) determine the number of shares of Common Stock to be subject to
such Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by such Officer and
that such Officer may not grant a Stock Award to himself or herself. Any such
Stock Awards will be granted on a form that is substantially the same as the
form of Stock Award Document approved by the Committee or the Board for use in
connection with such Stock Awards, unless otherwise provided for in the
resolutions approving the delegation authority. The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value (as defined below),
except that an Officer may calculate or cause to have calculated the Fair Market
Value based on a formula or guidelines established under the Plan or by the
Board or Committee.
 
4

--------------------------------------------------------------------------------

(e)          Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board (or a duly authorized Committee,
subcommittee, Officer or employee exercising powers delegated by the Board under
this Section 2) in good faith will not be subject to review by any person and
will be final, binding and conclusive on all persons.
 

3.
SHARES SUBJECT TO THE PLAN.

 
(a)          Share Reserve.
 
(i)            Subject to Section 10(a) relating to Capitalization Adjustments,
the aggregate number of shares of Common Stock that may be issued pursuant to
Stock Awards from and after the Effective Date will not exceed 1,443,126 shares
of Common Stock (the “Share Reserve”) plus (A) any Returning Shares and (B)
shares of Common Stock added as a result of the “evergreen” provision in Section
3(a)(ii).
 
(ii)           The Share Reserve will automatically increase on January 1st of
each year beginning in 2016 and ending with a final increase on January 1, 2025,
in an amount equal to five percent (5%) of the total number of shares of Capital
Stock outstanding on December 31st of the preceding calendar year. The Board may
provide that there will be no January 1st increase in the Share Reserve for any
such year or that the increase in the Share Reserve for any such year will be a
smaller number of shares of Common Stock than would otherwise occur pursuant to
the preceding sentence.
 
(iii)          For clarity, the Share Reserve is a limitation on the number of
shares of Common Stock that may be issued under the Plan. As a single share may
be subject to grant more than once (e.g., if a share subject to a Stock Award is
forfeited, it may be made subject to grant again as provided in Section 3(b)
below), the Share Reserve is not a limit on the number of Stock Awards that can
be granted.
 
(iv)          Shares may be issued under the terms of this Plan in connection
with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), NYSE
Listed Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.
 
(b)          Reversion of Shares to the Share Reserve.  If a Stock Award or any
portion of a Stock Award (i) expires, is cancelled or forfeited or otherwise
terminates without all of the shares covered by the Stock Award having been
issued or (ii) is settled in cash (i.e., the Participant receives cash rather
than stock), such expiration, cancellation, forfeiture, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that are available for issuance under the Plan. If any shares of Common
Stock issued under a Stock Award are forfeited back to, reacquired at no cost
by, or repurchased at cost by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited, reacquired or repurchased will revert to and
again become available for issuance under the Plan. Any shares retained and not
issued by the Company in satisfaction of tax withholding obligations on a Stock
Award or as consideration for the exercise or purchase price of a Stock Award
will not reduce (or otherwise offset) the number of shares of Common Stock that
are available for issuance under the Plan. Any shares reacquired by the Company
(as distinguished from being retained without issuance by the Company) in
satisfaction of tax withholding obligations on a Stock Award, as consideration
for the exercise or purchase price of a Stock Award, or with the proceeds paid
by the Participant under the terms of a Stock Award, will again become available
for issuance under the Plan, but only if such reacquisition occurs during the
period beginning on the Effective Date and ending on the tenth (10th)
anniversary of the date on which the Company’s stockholders initially approved
the Plan.
 
5

--------------------------------------------------------------------------------

(c)          Incentive Stock Option Limit.  Subject to Section 10(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued on the exercise of Incentive Stock Options will be
10,000,000 shares of Common Stock.
 
(d)          Section 162(m) Limitations.  Subject to Section 10(a) relating to
Capitalization Adjustments, at such time as the Company is subject to the
applicable provisions of Section 162(m) of the Code, the following limitations
will apply:
 
(i)            A maximum of 1,500,000 shares of Common Stock subject to Options,
SARs and Other Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least 100% of the Fair Market
Value on the date any such Stock Award is granted may be granted under the Plan
as “qualified performance-based compensation” under Section 162(m) of the Code
to any one Participant during any calendar year. Grants in excess of the
foregoing annual limit of any additional Options, SARs or Other Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least 100% of the Fair Market Value on the date any such Stock Award
is granted will not satisfy the requirements for such “qualified
performance-based compensation” unless such additional Stock Awards are
separately approved by the Company’s stockholders in a manner that complies with
the applicable requirements of Section 162(m) of the Code.
 
(ii)           A maximum of 1,500,000 shares of Common Stock subject to
Performance Stock Awards may be granted to any one Participant during any one
calendar year (whether the grant, vesting or exercise is contingent upon the
attainment during the Performance Period of the Performance Goals).
 
(iii)          A maximum of USD $3,000,000 may be granted as a Performance Cash
Award to any one Participant during any one calendar year.
 
If a Performance Stock Award is in the form of an Option, it will count only
against the Performance Stock Award limit. If a Performance Stock Award could
(but is not required to) be paid out in cash, it will count only against the
Performance Stock Award limit.
 
6

--------------------------------------------------------------------------------

(e)          Source of Shares.  The stock issuable under the Plan will be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.
 

4.
ELIGIBILITY.

 
(a)          Eligibility for Specific Stock Awards.  Incentive Stock Options may
be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), or (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or comply with the distribution requirements of Section
409A of the Code.
 
(b)          Ten Percent Stockholders.  A Ten Percent Stockholder will not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.
 

5.
PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

 
Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Document will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Document or otherwise) the substance of each of the following provisions:
 
(a)          Term.  Subject to Section 4(b) regarding Ten Percent Stockholders,
no Option or SAR will be exercisable after the expiration of 10 years from the
date of its grant or such shorter period specified in the Award Document.
 
(b)          Exercise Price.  Subject to Section 4(b) regarding Ten Percent
Stockholders, the exercise or strike price of each Option or SAR will be not
less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a corporate transaction and in a manner
consistent with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.
 
7

--------------------------------------------------------------------------------

(c)          Purchase Price for Options.  The purchase price of Common Stock
acquired pursuant to the exercise of an Option may be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below.  The
Board will have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to use a
particular method of payment. The purchase price shall be denominated in U.S.
dollars. The permitted methods of payment are as follows:
 
(i)            by cash, check, bank draft or money order payable to the Company;
 
(ii)           pursuant to a program developed under Regulation T as promulgated
by the United States Federal Reserve Board or a successor regulation, or a
similar rule in a foreign jurisdiction of domicile of a Participant, that, prior
to or contemporaneously with the issuance of the stock subject to the Option,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the proceeds of sale of such stock;
 
(iii)          by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
 
(iv)          if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued. Shares
of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) shares issuable upon exercise are
used to pay the exercise price pursuant to the “net exercise,” (B) shares are
delivered to the Participant as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations; or
 
(v)           in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Document.
 
(d)          Exercise and Payment of a SAR.  To exercise any outstanding SAR,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Award Document
evidencing such SAR. The appreciation distribution payable on the exercise of a
SAR will be not greater than an amount equal to the excess of (A) the aggregate
Fair Market Value (on the date of the exercise of the SAR) of a number of shares
of Common Stock equal to the number of Common Stock equivalents in which the
Participant is vested under such SAR (with respect to which the Participant is
exercising the SAR on such date), over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Document
evidencing such SAR.
 
8

--------------------------------------------------------------------------------

(e)          Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board determines. In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options and
SARs will apply:
 
(i)            Restrictions on Transfer.  An Option or SAR will not be
transferable except by will or by the laws of descent and distribution (or
pursuant to subsections (ii) and (iii) below), and will be exercisable during
the lifetime of the Participant only by the Participant. The Board may permit
transfer of the Option or SAR in a manner that is not prohibited by applicable
tax and securities laws. Except as explicitly provided herein, neither an Option
nor a SAR may be transferred for consideration.
 
(ii)           Domestic Relations Orders.  Subject to the approval of the Board
or a duly authorized Officer, an Option or SAR may be transferred pursuant to
the terms of a domestic relations order, official marital settlement agreement
or other divorce or separation instrument as permitted by U.S. Treasury
Regulation 1.421-1(b)(2)  or other applicable law. If an Option is an Incentive
Stock Option, such Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.
 
(iii)          Beneficiary Designation.  Subject to the approval of the Board or
a duly authorized Officer, a Participant may, by delivering written notice to
the Company, in a form approved by the Company (or the designated broker),
designate a third party who, on the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.
 
(f)          Vesting Generally.  The total number of shares of Common Stock
subject to an Option or SAR may vest and therefore become exercisable in
periodic installments that may or may not be equal. The Option or SAR may be
subject to such other terms and conditions on the time or times when it may or
may not be exercised (which may be based on the satisfaction of Performance
Goals or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options or SARs may vary. The provisions of this
Section 5(f) are subject to any Option or SAR provisions governing the minimum
number of shares of Common Stock as to which an Option or SAR may be exercised.
 
9

--------------------------------------------------------------------------------

(g)          Termination of Continuous Service.  Except as otherwise provided in
the applicable Award Document, or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service and (ii) the expiration of the term of the Option or SAR as set forth in
the applicable Award Document. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR will terminate.
 
(h)          Extension of Termination Date.  Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if the exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause and other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, and (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Document. In addition, unless
otherwise provided in a Participant’s applicable Award Document, or other
agreement between the Participant and the Company, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, and the Company does not waive the potential
violation of the policy or otherwise permit the sale, or allow the Participant
to surrender shares of Common Stock to the Company in satisfaction of any
exercise price and/or any withholding obligations under Section 9(h), then the
Option or SAR will terminate on the earlier of (i) the expiration of a period of
months (that need not be consecutive) equal to the applicable post-termination
exercise period after the termination of the Participant’s Continuous Service
during which the sale of the Common Stock received upon exercise of the Option
or SAR would not be in violation of the Company’s insider trading policy, or
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Document.
 
(i)          Disability of Participant.  Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 12 months following such
termination of Continuous Service, and (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Document. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the applicable time frame, the Option or SAR (as
applicable) will terminate.
 
(j)          Death of Participant.  Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in this Plan or the applicable Award Document, or other agreement
between the Participant and the Company, for exercisability after the
termination of the Participant’s Continuous Service (for a reason other than
death), then the Option or SAR may be exercised (to the extent the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within the period ending on
the earlier of (i) the date 18 months following the date of death, and (ii) the
expiration of the term of such Option or SAR as set forth in the applicable
Award Document. If, after the Participant’s death, the Option or SAR is not
exercised within the applicable time frame, the Option or SAR will terminate.
 
10

--------------------------------------------------------------------------------

(k)          Termination for Cause.  Except as explicitly provided otherwise in
a Participant’s Award Document or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate upon the date
on which the event giving rise to the termination for Cause first occurred, and
the Participant will be prohibited from exercising his or her Option or SAR from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.
 
(i)            Non-Exempt Employees.  If an Option or SAR is granted to an
Employee who is a non-exempt employee for purposes of the U.S. Fair Labor
Standards Act of 1938, as amended, the Option or SAR will not be first
exercisable for any shares of Common Stock until at least 6 months following the
date of grant of the Option or SAR (although the Award may vest prior to such
date). Consistent with the provisions of the U.S. Worker Economic Opportunity
Act, (i) if such non-exempt Employee dies or suffers a Disability, (ii) upon a
Change in Control in which such Option or SAR is not assumed, continued, or
substituted, or (iii) upon the non-exempt Employee’s retirement (as such term
may be defined in the non-exempt Employee’s applicable Award Document, in
another agreement between the non-exempt Employee and the Company, or, if no
such definition, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than 6 months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
Employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the U.S. Worker Economic Opportunity Act to ensure
that any income derived by a non-exempt Employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from such employee’s regular rate of pay, the provisions of this
paragraph will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Documents.
 
11

--------------------------------------------------------------------------------

6.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

 
(a)          Restricted Stock Awards.  Each Restricted Stock Award Document will
be in such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse, or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Documents may change from time to time, and
the terms and conditions of separate Restricted Stock Award Documents need not
be identical. Each Restricted Stock Award Document will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
 
(i)            Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration (including future services) that may be acceptable to the
Board, in its sole discretion, and permissible under applicable law.
 
(ii)           Vesting.  Shares of Common Stock awarded under the Restricted
Stock Award Document may be subject to forfeiture to the Company in accordance
with a vesting schedule and subject to such conditions as may be determined by
the Board.
 
(iii)          Termination of Participant’s Continuous Service.  If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant that have not vested as of the date of termination
of Continuous Service under the terms of the Restricted Stock Award Document.
 
(iv)          Transferability.  Common Stock issued pursuant to an Award, and
rights to acquire shares of Common Stock under the Restricted Stock Award
Document, will be transferable by the Participant only upon such terms and
conditions as are set forth in the Restricted Stock Award Document, as the Board
determines in its sole discretion, so long as such Common Stock remains subject
to the terms of the Restricted Stock Award Document.
 
(v)           Dividends.  A Restricted Stock Award Document may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.
 
(b)          Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Document will be in such form and will contain such terms and conditions as the
Board deems appropriate. The terms and conditions of Restricted Stock Unit Award
Documents may change from time to time, and the terms and conditions of separate
Restricted Stock Unit Award Documents need not be identical. Each Restricted
Stock Unit Award Document will conform to (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:
 
(i)            Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law.
 
12

--------------------------------------------------------------------------------

(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
 
(iii)          Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Document.
 
(iv)          Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
 
(v)          Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Document. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all of the same terms and conditions of the
underlying Restricted Stock Unit Award Document to which they relate.
 
(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Document, or
other agreement between the Participant and the Company, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.
 
(c)          Performance Awards.
 
(i)            Performance Stock Awards.  A Performance Stock Award is a Stock
Award (covering a number of shares not in excess of that set forth in Section
3(d) above) that is payable (including that may be granted, vest or exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board, or an
authorized Officer or employee), in its sole discretion. In addition, to the
extent permitted by applicable law and the applicable Award Document, the Board
may determine that cash may be used in payment of Performance Stock Awards.
 
13

--------------------------------------------------------------------------------

(ii)           Performance Cash Awards.  A Performance Cash Award is a cash
award (for a dollar value not in excess of that set forth in Section 3(d)(iii)
above) that is granted and/or becomes payable contingent upon the attainment
during a Performance Period of certain Performance Goals. A Performance Cash
Award may also require the completion of a specified period of Continuous
Service. At the time of grant of a Performance Cash Award, the length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board, or an
authorized Officer or employee), in its sole discretion. The Board may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board may specify, to be
paid in whole or in part in cash or other property.
 
(iii)          Board Discretion.  The Committee (or, if not required for
compliance with Section 162(m) of the Code, the Board, or an authorized Officer
or employee),  retains the discretion to reduce or eliminate the compensation or
economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for a
Performance Period.
 
(iv)          Section 162(m) Compliance.  Unless otherwise permitted in
compliance with the requirements of Section 162(m) of the Code with respect to
an Award intended to qualify as “performance-based compensation” thereunder, the
Committee will establish the Performance Goals applicable to, and the formula
for calculating the amount payable under, the Award no later than the earlier of
(A) the date 90 days after the commencement of the applicable Performance
Period, and (B) the date on which 25% of the Performance Period has elapsed, and
in any event at a time when the achievement of the applicable Performance Goals
remains substantially uncertain. Prior to the payment of any compensation under
an Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee will certify in writing the extent to which
any Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock). Notwithstanding satisfaction of any completion of
any Performance Goals, the number of shares of Common Stock, Options, cash or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Performance Goals may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, will determine.  For avoidance of doubt, nothing in this Plan
shall limit the discretion of the Board, the Committee or any other duly
authorized delegate of the Board to grant Awards that do not comply with the
requirements under Section 162(m) of the Code.
 
(d)          Other Stock Awards.  Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this Section
6. Subject to the provisions of the Plan, the Board will have sole and complete
authority to determine the persons to whom and the time or times at which such
Other Stock Awards will be granted, the number of shares of Common Stock (or the
cash equivalent thereof) to be granted pursuant to such Other Stock Awards and
all other terms and conditions of such Other Stock Awards.
 
14

--------------------------------------------------------------------------------

7.
GRANTS OF STOCK AWARDS TO NON-EMPLOYEE DIRECTORS.

 
In addition to any other Stock Awards that Directors may be granted from time to
time under the Plan, each Director who at the time of grant is not either (i) an
employee of the Company or any of its Subsidiaries, or (ii) a consultant
performing material services for the Company or any of its Subsidiaries
(“Eligible Director”), shall receive the following Stock Awards:
 
(a)          Initial Stock Award.  Upon or within an administratively reasonable
period of time following the date that a Director commences service on the Board
and satisfies the definition of an Eligible Director, the Committee shall
approve the grant of initial Stock Awards to that Eligible Director.  The Fair
Market Value of the Stock Awards shall not exceed Four Hundred Fifty Thousand
dollars (USD $450,000) (“Initial Grant”).  Subject to the terms of the Plan, the
Compensation Committee shall determine in its sole discretion the type or types
of Stock Awards made under an Initial Grant.  The exercise price of any Option
granted under the Initial Grant shall be one hundred percent (100%) of the Fair
Market Value of the Company’s Common Stock subject to the option on the date the
option is granted.  The maximum term of any such Option shall be ten (10) years.
The Initial Grant shall generally vest and become exercisable (if applicable)
over a period of three (3) years in equal annual installments provided that the
Director remains in Continuous Service during that period.  The Initial Grant
shall vest in full upon the occurrence of a Change in Control, provided that
such Director in still in Continuous Service at such time.  In all other
respects, Stock Awards granted pursuant to an Initial Grant shall contain in
substance the same terms and conditions as set forth in Section 5 with respect
to Options or SARs and Section 6 with respect to other Stock Awards.  If at the
time a Director commences service on the Board, the Director does not satisfy
the definition of an Eligible Director, such Director shall not be entitled to
an Initial Grant at any time, even if such Director subsequently becomes an
Eligible Director.
 
(b)          Annual Stock Award.  An annual grant of Stock Awards shall be made
to each Director who either (1) is re-elected to the Board at the Company’s
Annual General Meeting of Stockholders (“Annual Meeting”) or (2) is a continuing
Director immediately after such Annual Meeting because the class in which such
Director sits was not up for election, and in either case is an Eligible
Director on the relevant grant date.  The Fair Market Value of such Stock Awards
shall not exceed Two Hundred Thousand Dollars (USD $200,000) (“Annual Grant”). 
Subject to the terms of the Plan, the Compensation Committee shall determine in
its sole discretion the type or types of Stock Awards made under an Annual
Grant.  The Committee shall approve the Annual Grant within an administratively
reasonable period of time following the date of the Annual Meeting at which the
Director is re-elected to serve on the Board or immediately after which
continues to serve on the Board, as applicable.  The exercise price of any
Option granted under the Annual Grant shall be one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.  The maximum term of any such Option shall be ten (10)
years.  An Annual Grant shall generally vest and become exercisable (if
applicable) on the earlier of the first anniversary of the grant date provided
that the Director remains in Continuous Service during that period or the next
regular Annual Meeting.  The Annual Grant shall vest in full upon the occurrence
of a Change in Control, provided that such Director in still in Continuous
Service at such time.  In all other respects, Stock Awards granted pursuant to
an Annual Grant shall contain in substance the same terms and conditions as set
forth in Section 5 with respect to Options or SARs and Section 6 with respect to
other Stock Awards.
 
15

--------------------------------------------------------------------------------

Each individual who is appointed as a Director between Annual Meetings and is an
Eligible Director at the time of appointment will receive a Stock Award
(“Pro-Rata Grant”).  The Committee shall approve the grant of a Pro-Rata Award
on or within an administratively reasonable period of time following the date on
which such a Director commences service on the Board.  The Fair Market Value of
a Pro-Rata Grant shall not exceed the product of Sixteen Thousand Six Hundred
Sixty Six dollars and sixty seven cents (USD $16,666.67) and the number of full
30-day periods from the date of election or appointment to the Board until the
scheduled date of the next Annual Meeting (if the next annual meeting has not
yet been scheduled, assuming the next annual meeting is scheduled to be held on
the same month and day as the immediately preceding annual meeting).  In all
other respects, Stock Awards granted pursuant to a Pro-Rata Grant shall contain
in substance the same terms and conditions as an Annual Grant.
 

8.
COVENANTS OF THE COMPANY.

 
(a)          Availability of Shares.  The Company will keep available at all
times the number of shares of Common Stock reasonably required to satisfy
then-outstanding Stock Awards.
 
(b)          Securities Law Compliance.  The Company will seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.
 
(c)          No Obligation to Notify or Minimize Taxes.  The Company will have
no duty or obligation to any Participant to advise such holder as to the time or
manner of exercising such Stock Award. Furthermore, the Company will have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised. The Company has no duty or obligation to, and does not
undertake to, provide tax advice or to minimize the tax consequences of an Award
to the holder of such Award.
 
16

--------------------------------------------------------------------------------

9.
MISCELLANEOUS.

 
(a)          Use of Proceeds from Sales of Common Stock.  Proceeds from the sale
of shares of Common Stock pursuant to Stock Awards will constitute general funds
of the Company.
 
(b)          Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date that all necessary corporate action has occurred
and all terms of the Award (including, in the case of stock options, the
exercise price thereof) are fixed, unless otherwise determined by the Board,
regardless of when the documentation evidencing the Award is communicated to, or
actually received or accepted by, the Participant. In the event that the
corporate records (e.g., Board consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., exercise price,
vesting schedule or number of shares) that are inconsistent with those in the
Award Document as a result of a clerical error in the papering of the Award
Document, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Document.
 
(c)          Stockholder Rights.  No Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to a Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Stock Award has been entered into the books and
records of the Company.
 
(d)          No Employment or Other Service Rights.  Nothing in the Plan, any
Award Document or any other instrument executed thereunder or in connection with
any Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or any other capacity or will affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, including, but not limited to, Cause,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate, or (iii) the service of a Director
pursuant to the organizational documents of the Company or an Affiliate
(including articles of incorporation and bylaws), and any applicable provisions
of the corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.
 
(e)          Change in Time Commitment.  In the event a Participant’s regular
level of time commitment in the performance of his or her services for the
Company and any Affiliates is reduced (for example, and without limitation, if
the Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence), or the Participant’s role or primary responsibilities are
changed to a level that, in the Board’s determination does not justify the
Participant’s unvested Awards, and such reduction or change occurs after the
date of grant of any Award to the Participant, the Board has the right in its
sole discretion to (i) make a corresponding reduction in the number of shares or
cash amount subject to any portion of such Award that is scheduled to vest or
become payable after the date of such change in time commitment, and (ii) in
lieu of or in combination with such a reduction, extend the vesting or payment
schedule applicable to such Award. In the event of any such reduction, the
Participant will have no right with respect to any portion of the Award that is
so reduced or extended.
 
17

--------------------------------------------------------------------------------

(f)          Incentive Stock Option Limitations.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds USD$100,000 (or such other limit established in the
Code) or otherwise does not comply with the rules governing Incentive Stock
Options, the Options or portions thereof that exceed such limit (according to
the order in which they were granted) or otherwise do not comply with such rules
will be treated as Nonstatutory Stock Options, notwithstanding any contrary
provision of the applicable Option Agreement(s).
 
(g)          Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award, and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (i) the issuance of the shares upon
the exercise of a Stock Award or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
(h)          Withholding Obligations.  Unless prohibited by the terms of an
Award Document, the Company may, in its sole discretion, satisfy any national,
state, local or other tax withholding obligation relating to an Award by any of
the following means or by a combination of such means: (i) causing the
Participant to tender a cash payment; (ii) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to the Participant
in connection with the Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such other amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant,
including proceeds from the sale of shares of Common Stock issued pursuant to a
Stock Award; or (v) by such other method as may be set forth in the Award
Document.
 
18

--------------------------------------------------------------------------------

(i)           Electronic Delivery.  Any reference herein to a “written”
agreement or document will include any agreement or document delivered
electronically, filed publicly at www.sec.gov (or any successor website
thereto), or posted on the Company’s intranet (or other shared electronic medium
controlled by the Company to which the Participant has access).
 
(j)           Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code (to the extent applicable to a
Participant). Consistent with Section 409A of the Code, the Board may provide
for distributions while a Participant is still an employee or otherwise
providing services to the Company. The Board is authorized to make deferrals of
Awards and determine when, and in what annual percentages, Participants may
receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
(k)          Compliance with Section 409A.  Unless otherwise expressly provided
for in an Award Document, or other agreement between the Participant and the
Company, the Plan and Award Documents will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Awards granted hereunder exempt
from Section 409A of the Code, to the extent that Section 409A of the Code is
applicable to an Award, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Board determines that any Award granted
hereunder is subject to Section 409A of the Code, the Award Document evidencing
such Award will incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code, and to the extent an
Award Document is silent on terms necessary for compliance, such terms are
hereby incorporated by reference into the Award Document. Notwithstanding
anything to the contrary in this Plan (and unless the Award Document
specifically provides otherwise), if the shares of Common Stock are publicly
traded, and if a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code and the Participant is otherwise subject to
Section 409A of the Code, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) will be issued or paid
before the date that is six (6) months following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six (6) month period elapses, with the balance paid
thereafter on the original schedule.
 
(i)            Clawback/Recovery.  All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions in an Award Document as the Board
determines necessary or appropriate, including, but not limited to, a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of Cause. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company or an Affiliate.
 
19

--------------------------------------------------------------------------------

10.
ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 
(a)          Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board will appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a); (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to Section
3(c); (iii) the class(es) and maximum number of securities that may be awarded
to any person pursuant to Section 3(d); and (iv) the class(es) and number of
securities or other property and value (including price per share of stock)
subject to outstanding Stock Awards. The Board will make such adjustments, and
its determination will be final, binding and conclusive.
 
(b)          Dissolution or Liquidation.  Except as otherwise provided in the
Stock Award Document, or other agreement between the Participant and the
Company, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
 
(c)          Change in Control.  The following provisions will apply to Awards
in the event of a Change in Control unless otherwise provided in the instrument
evidencing the Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Award. In the event of a Change in Control,
then, notwithstanding any other provision of the Plan, the Board will take one
or more of the following actions with respect to each outstanding Award,
contingent upon the closing or completion of the Change in Control:
 
(i)            arrange for the surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company) to assume or
continue the Award or to substitute a similar award for the Award (including,
but not limited to, an award to acquire the same consideration per share paid to
the stockholders of the Company pursuant to the Change in Control);
 
(ii)           arrange for the assignment of any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to the
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
 
20

--------------------------------------------------------------------------------

(iii)          accelerate the vesting, in whole or in part, of the Award (and,
if applicable, the time at which the Award may be exercised) to a date prior to
the effective time of such Change in Control as the Board will determine  (or,
if the Board will not determine such a date, to the date that is 5 days prior to
the effective date of the Change in Control), with such Award terminating if not
exercised (if applicable) at or prior to the effective time of the Change in
Control, and with such exercise reversed if the Change in Control does not
become effective;
 
(iv)          arrange for the lapse, in whole or in part, of any reacquisition
or repurchase rights held by the Company with respect to the Award;
 
(v)           cancel or arrange for the cancellation of the Award, to the extent
not vested or not exercised prior to the effective time of the Change in
Control, in exchange for such cash consideration, if any, as the Board, in its
reasonable determination, may consider appropriate as an approximation of the
value of the canceled Award, taking into account the value of the Common Stock
subject to the canceled Award, the possibility that the Award might not
otherwise vest in full, and such other factors as the Board deems relevant; and
 
(vi)          cancel or arrange for the cancellation of the Award, to the extent
not vested or not exercised prior to the effective time of the Change in
Control, in exchange for a payment, in such form as may be determined by the
Board equal to the excess, if any, of (A) the value in the Change in Control of
the property the Participant would have received upon the exercise of the Award
immediately prior to the effective time of the Change in Control, over (B) any
exercise price payable by such holder in connection with such exercise.
 
The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.
 
In the absence of any affirmative determination by the Board at the time of a
Change in Control, each outstanding Award will be assumed or an equivalent Award
will be substituted by such successor corporation or a parent or subsidiary of
such successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the Award or to substitute an equivalent
Award, in which case the vesting of such Award will accelerate in its entirety
(along with, if applicable, the time at which the Award may be exercised) to a
date prior to the effective time of such Change in Control as the Board will
determine (or, if the Board will not determine such a date, to the date that is
5 days prior to the effective date of the Change in Control), with such Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Change in Control, and with such exercise reversed if the Change in
Control does not become effective.
 
(d)          Acceleration of Awards upon a Change in Control.  An Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Award Document for such Award or as
may be provided in any other written agreement between the Company or any
Affiliate and the Participant, but in the absence of such provision, no such
acceleration will occur.
 
21

--------------------------------------------------------------------------------

11.
TERMINATION OR SUSPENSION OF THE PLAN.

 
The Board or the Compensation Committee may suspend or terminate the Plan at any
time. The Plan will have no fixed expiration date; provided, however, that no
Incentive Stock Option may be granted more than 10 years after the later of (i)
the Adoption Date and (ii) the adoption by the Board of any amendment to the
Plan that constitutes the adoption of a new plan for purposes of Section 422 of
the Code. No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.
 

12.
EFFECTIVE DATE OF PLAN.

 
The Plan was originally adopted by the Board on March 4, 2015, approved by the
stockholders on March 10, 2015 and came into existence on the Effective Date. 
The Plan, as amended and restated, was adopted by the Board effective as of
January 1, 2016 and took effect as of that date.
 

13.
CHOICE OF LAW.

 
The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
 

14.
DEFINITIONS.

 
As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:
 
(a)          “Adoption Date” means March 4, 2015.
 
(b)          “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.
 
(c)          “Award” means a Stock Award or a Performance Cash Award.
 
(d)          “Award Document” means a written agreement between the Company and
a Participant, or a written notice issued by the Company to a Participant,
evidencing the terms and conditions of an Award.
 
(e)          “Board” means the Board of Directors of the Company.
 
(f)          “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.
 
22

--------------------------------------------------------------------------------

(g)          “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
other similar equity restructuring transaction, as that term is used in
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.
 
(h)          “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company or any Affiliate defining such
term and, in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
failure substantially to perform his or her duties and responsibilities to the
Company or any Affiliate or deliberate material violation of a policy of the
Company or any Affiliate; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in injury to the Company or any Affiliate; (iii)
unauthorized use or disclosure by Participant of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company or any Affiliate; or (iv) Participant’s willful breach of any of his or
her obligations under any written agreement or covenant with the Company or any
Affiliate. The determination as to whether a Participant is being terminated for
Cause will be made in good faith by the Company and will be final and binding on
the Participant. Any determination by the Company that the Continuous Service of
a Participant was terminated with or without Cause for the purposes of
outstanding Awards held by such Participant will have no effect upon any
determination of the rights or obligations of the Company, any Affiliate or such
Participant for any other purpose.
 
(i)          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
 
(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than 35% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;
 
23

--------------------------------------------------------------------------------

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing 65% or more of
the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) 65% or more of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
 
(iii)          there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or
 
(iv)          individuals who, on the Adoption Date, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member will, for purposes of this Plan, be considered as a
member of the Incumbent Board.
 
Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.
 
If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code, and the regulations thereunder.
 
24

--------------------------------------------------------------------------------

(j)          “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.
 
(k)          “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
 
(l)          “Compensation Committee” means the Compensation Committee of the
Board.
 
(m)          “Common Stock” means the common stock of the Company.
 
(n)          “Company” means SolarEdge Technologies, Inc., a Delaware
corporation.
 
(o)          “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services. However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form Registration Statement on Form S-8 or a successor form under
the Securities Act is available to register either the offer or the sale of the
Company’s securities to such person.
 
(p)          “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under U.S. Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder). A leave of absence will be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the applicable Award Document, the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.
 
25

--------------------------------------------------------------------------------

(q)          “Covered Employee” will have the meaning provided in Section
162(m)(3) of the Code.
 
(r)          “Director” means a member of the Board.
 
(s)          “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
 
(t)          “Effective Date” means the date of the underwriting agreement
between the Company and the underwriters(s) managing the initial public offering
of the Common Stock, pursuant to which the Common Stock is priced for the
initial public offering of the Company’s securities pursuant to a registration
statement filed and declared effective pursuant to the Securities Act.
 
(u)         “Employee” means any person providing services as an employee of the
Company or an Affiliate. However, service solely as a Director, or payment of a
fee for such services, will not cause a Director to be considered an “Employee”
for purposes of the Plan.
 
(v)          “Entity” means a corporation, partnership, limited liability
company or other entity.
 
(w)          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(x)          “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company, or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.
 
(y)          “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)            If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock as of any date of determination will be, unless otherwise determined by
the Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.
 
26

--------------------------------------------------------------------------------

(ii)           Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value will be the closing selling price on the last preceding date for
which such quotation exists.
 
(iii)          In the absence of such markets for the Common Stock, the Fair
Market Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
 
(z)          “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, and that qualifies as, an
“incentive stock option” within the meaning of Section 422 of the Code.
 
(aa)        “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.
 
(bb)       “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.
 
(cc)        “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
 
(dd)       “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.
 
(ee)        “Option Agreement” means an Award Document evidencing the terms and
conditions of an Option grant. Each Option Agreement will be subject to the
terms and conditions of the Plan.
 
(ff)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.
 
(gg)       “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).
 
(hh)       “Other Stock Award Document” means an Award Document evidencing the
terms and conditions of an Other Stock Award grant. Each Other Stock Award
Document will be subject to the terms and conditions of the Plan.
 
27

--------------------------------------------------------------------------------

(ii)          “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of U.S. Treasury Regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
who receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code
 
(jj)          “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
 
(kk)        “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(ll)          “Performance Cash Award” means an award of cash granted pursuant
to the terms and conditions of Section 6(c)(ii).
 
(mm)      “Performance Criteria” means the one or more criteria that the Board
will select for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (1) profit before tax; (2) billings; (3) revenue;
(4) net revenue; (5) earnings (which may include earnings before interest,
taxes, depreciation and amortization, or some of them, or net earnings); (6)
operating income; (7) operating margin; (8) operating profit; (9) controllable
operating profit, or net operating profit; (10) net profit; (11) gross margin;
(12) operating expenses or operating expenses as a percentage of revenue; (13)
net income; (14) earnings per share; (15) total stockholder return calculated
either solely with respect to the Company’s performance  or relative to a
benchmark; (16) market share; (17) return on assets or net assets; (18) the
Company’s stock price; (19) growth in stockholder value relative to a
pre-determined index; (20) return on equity; (21) return on invested capital;
(22) cash flow (including free cash flow or operating cash flows); (23) cash
conversion cycle; (24) economic value added; (25) individual confidential
business objectives; (26) contract awards or backlog; (27) overhead or other
expense reduction; (28) credit rating; (29) strategic plan development and
implementation; (30) succession plan development and implementation; (31)
improvement in workforce diversity; (32) customer indicators; (33) new product
invention or innovation; (34) attainment of research and development milestones;
(35) improvements in productivity; (36) achievement in quality product
production and/or performance; and (37) bookings.
 
28

--------------------------------------------------------------------------------

(nn)       “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board or Committee for the Performance Period based
upon the Performance Criteria. Performance Goals may be based on a Company-wide
basis, with respect to one or more business units, divisions, Affiliates, or
business segments, as appropriate, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices.  Performance Goals for financial Performance Criteria may
be determined on either a GAAP or non-GAAP basis.  Unless specified otherwise by
the Board (i) in the Award Document at the time the Award is granted or (ii) in
such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Board will appropriately make adjustments
in the method of calculating the attainment of Performance Goals for a
Performance Period as follows: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to exclude the dilutive effects of acquisitions or
joint ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles and (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item. In addition, the Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals and to
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period. Partial achievement of the specified criteria may
result in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Document or the written terms of a Performance Cash
Award.
 
(oo)       “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
 
(pp)       “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
 
(qq)       “Plan” means this 2015 Global Incentive Plan of SolarEdge
Technologies, Inc.
 
(rr)         “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).
 
(ss)        “Restricted Stock Award Document” means an Award Document evidencing
the terms and conditions of a Restricted Stock Award grant. Each Restricted
Stock Award Document will be subject to the terms and conditions of the Plan.
 
29

--------------------------------------------------------------------------------

(tt)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).
 
(uu)       “Restricted Stock Unit Award Document” means an Award Document
evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each
Restricted Stock Unit Award Document will be subject to the terms and conditions
of the Plan.
 
(vv)       “Securities Act” means the U.S. Securities Act of 1933, as amended.
 
(ww)      “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
 
(xx)        “Stock Appreciation Right Award Document” means an Award Document
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Award Document will be subject to the terms and
conditions of the Plan.
 
(yy)       “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award, or any Other Stock Award.
 
(zz)        “Stock Award Document” means an Award Document evidencing the terms
and conditions of a Stock Award grant. Each Stock Award Document will be subject
to the terms and conditions of the Plan.
 
(aaa)      “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
 
(bbb)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.
 
END OF DOCUMENT
 
30

--------------------------------------------------------------------------------